Exhibit A
                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 19530686
Notice of Service of Process                                                                            Date Processed: 03/21/2019

Primary Contact:           Karen Sanford
                           Alterra Mountain Company
                           3501 Wazee St
                           Ste 400
                           Denver, CO 80216-3787

Electronic copy provided to:                   Julie Bodden

Entity:                                       Mammoth Hospitality Management, L.L.C.
                                              Entity ID Number 3487182
Entity Served:                                Mammoth Hospitality Management, LLC
Title of Action:                              Rosemary Garcia vs. Mammoth Hospitality Management, LLC
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Discrimination
Court/Agency:                                 Mono County Superior Court, CA
Case/Reference No:                            CV190034
Jurisdiction Served:                          California
Date Served on CSC:                           03/20/2019
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Joseph R. Manning, Jr.
                                              949-200-8755

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
COPY

                                              SUIY1®YIONS                                                   I                        FORCOURTU6Ep7VLY
                                                                                                                             (SOLO PAnA U90 DE LA CORTQ
                          (CITAC/ON JUDIC/AL)
    NOTICE TO DEFENDANT: M;AMMOTH•HOSPITALTTY
    (AVISO AL D6'MANDADO): MANAGBMENT, LLC, a Delaware limited
    liability company; and DQES 1 to 50, inclusive, ,

   YOU ARE BEING SUED BY PLAlNTIFF: ROSEMAItY GA1tC1A, an
   (LO ES7'b DEMANDANDO 6L DEMANDANTE): individual;




     NVTlvEI You have been sued. The court may declde against you without your being heard unless you respond withln 30 days, Read the Informatlon
     below.
        You have 30 CALENDAR DAYS after lhis sulnmons and legal papers are.served on you to file a wrttten response at thls oourt and have a copy
     served on the plaintfff, A letter or phone call will not protect you. Your written responee must be in proper legal form If you want the eourt to hear your
     case. There may be a oourt I'orm that you can use foryour response. You can flnd these court forms end more Information at the Califomla Courts
     Onllne Self-Help Center (tvww.courtlnfo.ca.gov/sellhelp), your county law library, or the courthouse nearest you. If you cannot pay the flling f®e, ask
     the court clerk for a fee walver form, if you do notflle your response on time, you may Iose the case by defeu8, and your wages, money, and property
     may be taken w8hout further vraming from the oourL
        There are other legal requitements. You may want to call an attorney right away. if you do not know an aftomey, you may want to oall an attomey
     referral serVice. !f you cannot afford an attomey, you may be eligible for free legal services from a nonprofit legal servioes program. You can locate
    lhese nonpiofit groups at the Californla Legal Servlces Web site (www.lewhe/pcellfomla.org), the Calitomte Courts Online Self-Help Center -
    (www.coura'nfo.ca.ggoV/selthalp), or by contaoung your local court or county bar assoctatton. NOTE: The eourt has a statutory Ilen for walved fees and
    costs on any:settlement or arbltration award of $10,000 ormorean a eivil cese. The courPs llen must be paid before the court wlil dismiss the case.
    IAV1S01 Lo han demendedo. S/ no responde denfro da 30 d/es,Jq corte puede deddir en su contra s1n escucharsu vers/bn. Lee le Infonnacl6n a
    conttnuacl6n.
       Tlene 30 DIAS DE CALENDARIO despu6s de que le enfreguen esta citadbn ypapeles tegales pera presenteruna respuesta porescdto en aste
    corte yhacer que se entregue una copia a1 demandante. lJna carta o una llamada telel6n/ca no lo protegen. Su reapuesta por escrito (lene que estar
    en fomtato lega/ correcto st desea que procesen su caso en 1s corto, Es posfble que haya un formufario que usted pueda user para su respuesta.
    Puede encontrar estos fo►mularios de la code y nm8s /ntomrad6n en et Centro de Ayude de tes Cortes de Calllomla (www.sucorte.ca.gov), en la
    btblloteoe de leyes de sp condade o en la corte quo la quede m8s ceroe. S/ no puede pagarla cuota de presentad6n, plda al secratedo de la corte
    que te de un tormu/arlo de exendbn da pago de cuotas. S/ no presenta su respuesta a t/empo, puede perder e/ oaso porincumpllm/ento yla corte /e
    podid qulter su sueldo, d/nero y blenes sln mds advertencle.
      Hay otros requ/sltos /agates. Es recomandable que !ta►ne e un abogado lnmedlatamanle. SI no conoce a un abogado, puede /larnar a un serv/c/o de
    remis+6n a abogados. Sl napuea'e pagar a un abogado, es poslb/e que wmp/a con fos requ/sJtos para obtenerservlclos legales gratu/tos de un
    programa de servlclos /egales stn Anes de lucro. Puede encontrar es10s gtupos s/n fines de /ucro en e/ sltJo web de Califbmla Legal Servlces,
    (Wmw,lawhelpcerrfomie.org), an el Centro de Ayuda de !es Cortes da Calllomle,, (W".suoorte.ca.gov) o pon/dndose en conteoto con la corte o o/
    cbleglo'de abogados/ocales. AVISO: Por•ley, la corte tlene derecho a rec/amarlas cuotas y los costos exentos porlmponerun grevemen sobre
    cue/qulerrecuperac/6n de $10,000 6 mds de velorreclblde madiante un acuerdo o una concesl6n de arbltraJe en un caso de derecho dvll. Tlene que
    pagarel gravamen de la corta entes de que 18 corte pueds desecharet oaso. '
   The name and address of the court is;                                                                        CASE NUMBER:
                                                                                                                (r+sffwo der cew/:
   (El nombre y d/rece/bn de /a corte es):
   Sunerior Court of California. Countv of Mono
   100 Thompsons Way
   Manunoth I,alces, Califomia 93546
 —The name,_address, and-telephone-number of-plaintiffs attorney, or plalntiffwithout-an attorney,-is:Joseph R. Manning, Jr.
   (E'1 nombre, la d/recc/bn y el; n(jmero de tel6fono de/ abogado del demandente, o de/ demandante que no 6ene abogado, es):
   Law Offlces of Joseph R. Ivlanning, Jr„ APC
   20062 SW Bircb St., Suite 200, NEWPO.RT BEACH, CA 92660                                                                949-200-8755
    ATE:) ~~ p IJ )~              'S L~~Gv✓e%h (9 l+~~1~~                                                       KAY RICHMOND         Depl'~'
    Fecha
    ~
                  "f /                                                  (Secretarlo)                                                                          (Ad%unto;
          roof of4erv/qe ofthis summons, uss Proof of Senrice of Summons (lortn POS 07u).)
          prueba de entrega de este cltati6n use e/ formufario Proof of Seniice of 5ummons, (POS-010)).
                                   NOTICE TO THE PERSON SERVED: You are served '
                                   1. [= as an individual defendant,
                                   2: = as the person sued under the fictitious name of (specify):


                                         3, 4on behalf of (speclfy):                  n4~r 1GT~                                                             NAM (~ Cr t~lv l
                                                                                                                                     ~
                                              .under. [] CCP 416.10 (corporation)                                    CCP 416.60 (minor)                                 / ~~
                                                     [~ CCP 416.20 (defunct corporation)                         Q CCP 416.70 (conservatee)                             (~
                                                      [~ CCP 416.40 (association or partnershtp)                          CCP 416.90 (authorfzed person)
                                                     E:) other (specify):
                                         4.         by personal delive ry on (date):
                                                                                                  J llr2o ~                                                      Pane 1 of i
    FormAdeptadforMantlatoryUso                                           •SUMMONS                                  t ~                  CodeofCivilPmcedureQ§4i2.20,485
      Judicial Courwl or CaGfornia                                                                                                                      www.w+rUnraeo.gav
     6UM•100 IReV. July 1, 200aJ                                     •                                                                             wasthw Doc s ro.maw4W..-
1VIANNING ILAW, APC

ADAPracticeGroup@ManningI-;iw,Office.coni Office:949.200.8755                  20062 S«I Birch St., Ste 200
                                           Tacsi mi le: 866.843.8308           Nenport Beacb, CA 92660
                                                                               H,"tiv. ATan ningL-ni3Ofli ce.com




                                           March 18, 2019

Annette Kuhlman
CSC — Lawyers Incorporatiiig Service
c/o Mammoth Hospitality Manageinent, LLC dba Juniper Springs Resort
2710 Gateway Oaks Drive, Suite 150N
Sacramento, Ca 95833


       RE:     ROSEMARY GARCIA vs. Manunoth Hospitalijy Management, LLC dba Juniper
               Snrin s Resort

               Case No.: CIV190034

CONFIDENTIAL SETTLEMENT COMMUNICATION PURSUANT TO F.R.E. 408 AND
CAL. EV. CODE 1152 ETSEQ.; FOR SETTLEMENT-PURPOSES ONLY

To Wliom It May Conceni:

        We represent the Plaintiff in this action. She is a disabled person with mobility
disabilities and slie experieiiced barriers wlren she unsuccessfully attempted to reserve an
accessible room at Mammoth Hos_pitality Management, LLC's propeirty using the hotel's website_
(www.juniperspringsmammoth.com; or hereinafter, the "Website"). The types of access barrier
encountered by our client.were specifieally and expressly inade unlawful several years ago when
28 CFR 36.302(e) becaine effective on Marcli 15, 2012.

        Our client was fi-ustrated and disappointed by this stigmatizing denial of equal access and
seek statutory damages under the Unruh Civil Rights Act ("UCRA") as a result. Perhaps more
important to our client, she desires to act as a impetus for Mammoth Hospitality Management,
LLC: to make reasonable modifications to reservations policies, practices, or procedures
necessary; to ensure that individuals witli disabilities can make reservations for accessible guest
rooms through your Website reservations systems; and, that those reservations are liandled in the
manner required by 28 CFR 36.302(e) in all respects.
      MANIoTIlOTG LAW, APC

      ADAPracticeGroup@M:nuiiugLlwOffice,com Office: 949.200.8755                                    4667 ]1facArduir 131vd, Ste1.50
                                             Facsimile: 866.843.8308                                 Ne%q)ort 13each, CA 92660
                                                                                                     mtivw. Man n i ngL•iia,0 fi ice. com

                The Coniplaint seeks a declaration that the Website, at the time wlien the complaint was
      filed ', failed to comply with 28 CFR 36.302(e) and therefore, under the UCRA, seeks an order to
      correct that or cease the practice of accepting online reservations, and all attendant relief. We do
      believe there is little doubt that we will prevail in_this matter.

             We have archived admissible working copies of the Website as they exist_ed prior to the
     filing of the Complaint (including the code) to document the clear violations of law present
     therein. We are continuing to monitor the Website and we are making further admissible
     working copies on a daily basis to document changes, if any, as they occur. Given the
     indisputable facts preseiited and the clear violatioiis of law they depict, we plan to seek summary
     judgment at the first opportunity.

             That said, if your client is willing, we are open to a procedure whereby, together, our
     clients can'cooperatively and collaboratively ensure that the Mammoth Hospitality Management,
     LLC's reservations systems are accessible as required by 28 CFR 36.302(e) and the UCRA.
     Given the widely lamented state of the travel iiidustry for persons with disabilities, in addition to
     bringing Mammoth Hospitality Management, LLC into compliance with the law; this would be
     an impottant achieveinent in service of its disabled giiests and prospective guests and would be
     applauded by the community of disabled travelers and their families.

             The_reniediation of Mamnioth Hospitality Management, LLC's reservations systems and
     reasonable modifications to relevant policies, practices, and procedures, necessary to ensure that
     individuals with disabilities can rnake reservations for accessible guest rooms tlirough your
-- Website reservatioiis gysterris-, - ineluding the identification and description-of the accessible -
     features of the hotel and guest rooms and ensuring those reservations are handled in the manner
     required by 28 CFR 36.302(e) and the UCRA in all respects~, is likelyto require:


     ' The timing of this determination is particularly relevant here because even if we were to assume ai-guendo —
     without any inspection to verify the accuracy of the content — that the online reseivations systems at issue
     subsequently canie to comply with 28 CFR 36.302(e), and therefore the UCRA, courts have held this will not moot
     this type of case. See Brooke v. A-Yentures, LLC, No. 2:17-cv-2868-HRH at 9. (A.Z. Nov. 22, 2017) Court accepts
     website "fixed" in action based on alleged violations of 28 CFR 36.302(e) but finds case not moot because "all
     Defendant has done is change its website and adopt a new internal policy, both of which could easily be changed in
     the future. Defendant has iiot met its heavy burd'en of sliowing that it is absolutely clear that its wrongful behavior
     could not reasonably be expected to recur. This case is not moot.").
     2 Doran v. 7-11, 524 F.3d 1034 (9`h Cir. 2008) (holding that "[o]nce a disabled individual has encountered or
     become aware of alleged ADA violations that deter his patronage of or otherwise interfere with his access to a place
     of public accommodation, he has already suffered an injury in fact traceable to the Defendant's conduct and capable
     of being redressed by the courts, and so he possesses standing under Article III).

                                                                2
1VIANNING LAAW, AAPC

Al)APracticeGroup@M:umiugLaxi3Oflice.coni Office: 949.200,87.55                           4667 MacArtliur Blvd, Ste 150
                                           Facsimile: 866.843.8308                        Ne«7)ort 13each, CA 92660
                                                                                          ia,%a,",. ManningLiwOfl ice. com



    • Designation of onc or more qualified individuals to manage accessibility of the
        policies, practices, or procedures related to the reservation of accessible rooms within a
        mutually acceptable and reasonable time period;
    • Initiation of an inspection process to accurately identify, confirm the presence or absence,
        and describe the accessible features of the hotel and guest rooms from the perspective of
        persons with disabilities 3 ;
    • Utilization of the results of the inspections of the hotel and guest rooms to develop
        content that accurately identifies and describes the accessible features of the hotel and
        guest rooms on the Website for the benefit of all disabled persons when reserving
        accessible rooms;
    • Development and distribution of content that accurately identifies and desciibes the
        accessible features of the hotel and guest rooms to online travel agents to ensure equal
        accessibility to the greatest extent possible;
    • Confirmation that accessible guest rooms are held for use by individuals with disabilities
        until all other guest rooms of that type have been rented and the accessible room
        requested is the only remaining room of that type;
    ® Reservation, upon request, of accessible guest rooms or specific types of guest rooms and
        ensuring that the guest rooms requested are blocked and removed from all reservations
        systems;
    • Policies enacted to guarantee that the specific accessible guest room reserved tln-ough its
  ___ ___ reservatioiis serv_ice is held for the reserving customer, r.egardless of_whether a. specific_ _—
        room is held in response to reservations made by others;
    • Periodic disabled end-user testing of the Website(s) and reservations systems to ensure to
        the greatest extent possible that individuals with disabilities will not be excluded, denied
       services, segregated or otherwise treated differently from other customers who are able to
        eiijoy full access to hotel reservations systems;
    • Periodic accessibility reports to Plaintiff regarding progress in the implementation of
       policies, practices, aiid procedures as well as corrective action taken that will result in the
       full and equal accessibility of the reservations systems until such time as the parties agree
       that Defendant is operating in compliance with 28 CFR 36.302(e) and therefore the
       UCRA.


3 1f
   you have complete and current reports produced by a Certified Access Specialist ("CASp") this may avoid the
need for some or all such inspections.
 MANNNING LAW, APC

 AllAPracticeG-oup@M:uiuingLaii'Office.coui Ofl'ice: 949.200.8755              4667 MacArtliur 131vd;Ste150
                                             Facsimile: 866.843.8308           Ne"I)orr I3each, CA 92660
                                                                               t4'N'l1'. M8q 11111~L1N'Oflice.com




        Our monetary demand is as follows:

               1.     $4.000 in statutory damages under Cal. Civ. Code § 52(a) ($4,000, the
        minimum, for each violation for Plaintiff);
               2.     $4,000 in deterrence damages ($4,000 for each property for Plaintiff);
               3.     $17,500 in current and anticipated attorney's fees plus actual costs
        incurred which sliall include fees required to effectuate all terms of the remediation;

        Total: $25,500 plus actual costs incurred.

        This letter is a confidential settlement communication uiider F.R.E. 408 and Cal. Evid.
Code 1152 et seq. and cannot be used in any action before any court. The statements of eitlier
party in these settleinent negotiations cannot be considered admissions nor are they binding upon
the parties if no settlenient is reached.

       You may contact Joseph R. Manning, Jr., Michael J. Manning, Tristan P. Jankowski, or
Craig G. Cote to discuss this matter by contacting the firm's ADA Ptactice Group at
ADAPracticeGroup n,ManningLawOffice.com.

--    —We- look forward to--working together to improve the accessibility of travel generally, and
 lodging in particular, for persons with disabilities and their families.



                                        Sincerely,
                                        MANNING LAW, APC



                                         J
                                        Joseph R. Manning, Jr., Esq.



Attachments: Conformed Copy of Complaint, Case No.: CIV 190034
   C.'OPY '

     ATTORNEYORPAnTYWITNDUTATTOFWEY(Name,SfataBarnumDn,andnddr0asf.'                     •
     7oseph R. Manning, Jr.                SBN: -223381
     Manning .Gaw, Al'C
     20062 SW Birch St., Suite 200, NEWPORT BEACH, CA 92660
            TELEPHONENo:949-200-8755                           FAXNo.' 866-843-8308                                      MAR 0 4 2019
         ERIOR COURT OF CALIFOR NIA, COUNTY OF A/( ON().                                                        SUPERIOR COURT OF CALIFORNIA
                               L
          1TREETADDRES90 100 T11OIn{psOns Way
                                                                                                                      COUNTY OF MONO
          MAtLINGADDReSScP.O. BOX 1037
         CITYAND71PcoDE:MaTnnlOt.h LakCs,             93546

      CABE NAME: RosemaPy GRl'cia v. 1V
    LLC, et al.

                                                                                                           c Q l qaa- -_>
       CIVIL CASE COVER SfiEET                                      Complex Case Designation
     -~ Unlim)ted
    Fx             [] Limited
            (Amount                   (Amount                 0 Counter ED Jo)nder
                                                                                                          ~JUDGfS:                             .        .
            demanded                  demanded Is             Flled wfth first appearance by defendant
            exceeds $25,000)          $25,000 or le               (Cal. Ru1es of Court. rule 3.402)        Dt:PT:          iVfARK MAG(T
       Check one box beiow for ttte case type thal )esr aesanoes rnls oase:
        Auto Tort                                     Cont ract                                   Provialonally Complex Civil Lfligetlon
        ~~~   Auto (22)
                                                      I^        ~
                                                      L~I Breach ol contraclhvarranly (06)        (Cal. Rules of Court, rules 3.400-3.403)
       E      Uninsured motorist (46)                 Q Rule 3.740 collections (09)               0 Anlitrust/Trade reguiation (03)
       Oiher PI/PD/WD (Personal lnjury/Propetty              Olher collections (09)               [3 Conslruction defect (10)
       DamageJWrongful Death) Tart                          insurance eoverage (18)                     Mass tort (40)
       [~ Asbesto.s (04)                                    0lhercontracl (37)                          Securities litigatlon (28)
       ~ Product liabllity (24)                       Real Proparty                                    EnvironmentaUToxic tort (30)
       Q Medical malpracltce (45)                    Q Eminent domain/lnverse                     r—t
                                                                                                  u Insurance covera0e daims arising from the
       ~ Other PI/PDlWD (23)                                condemnation (14)                           above listed provisiona9y complex case
                                                     Q Wronglul evlcAon (33)                            types (41)
        Non-PIlPD/WD (Other) Tort
       Q Buslness tbrtlunlair business practice (07) ~ Other real property (26)                   Enforcement of Judgment
       Q Civil rights (08)                            Unlawtul Detalner                           Q Enforcement of judgment (20)
       [] Delamation (13)                            ~ Commercial (31)                            Mfscellaneous Civil Complalnt
       Q Fraud (16)                                  ~ Residential (32)                           F'"l R1C0 (27)
       Q Intcllectual properly (19)                  [ .1 DruBs (38)                              Q Other complaint (no1 specilr•ed above) (42)
       [ ] Protessional negligence (25)              dudicial Review
       f 1
        —
       u Olher non-PUPD/WO tort (35)                 Q Asset (orfeilure (05)
                                                                                                  Miscetlaneous Clvil Petltion
                                                                                                  d Partnership and corporale governance (21)
                                                     ~ Petition re: arbitralion award (i 1)       ~] Olherpetllion (rtorspecilied above) (43)
             Wrongful termination (36)               [] WH1 of mandate (02)
             Olher emDlovment (15)
   2. This case LJ is        (,Xj is not complex under rule 3.400 of the Californla Rules of Court. If the case Is complex, mark the
      factors requlring exceptional Judlciai management:
-- — a.-[]- t.ange—   numtier of saparatety represenEed part)es    d. 71 Large number of witnesses
      b. [] Extenslve motion practice raising difficuit or novel e. 0 Coordinatlon With related aotions pending In one or more courts
                    Issues.that will be time-consuming to resolve                   in other countles, states, or countrles, or In a federat court
       c. [] Substantial amount of documentary evidence                     f. [D Substantial postjudgmentjudiclal supervision
   S. Remedies sought (check a/l thatapply): a,[~  X monetary b. [X     ,] nonmonetary; declaratory or InJunctive rellaf                    e. Opunitive
   4. ' Number of causes of action (speclly):1: ONE
   5. Th)s case Q is EM is not a class action su(t.
   6. If there are any known related cases, flle and serve a notice of related case. (Youmay us lorm CM-0i5.)
   oate:03/01/2019


     • Plalntifi must file this cover sheet wlth the first paper filed In the actlon or proceeding (except small claims cases or cases filed
       under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, ru(e 3.220.) Failure to flle may result
                                                                                                             .
      in sanctions.                                                                                      '          • ' 111
    • Flle this cover sheet In addltion to any cover sheet requlred by locai court rule.
    • If thls case is complex under rule 3.400 et seq. of the Californla R'ules of Court, you must serve a copy of this cover sheet on all
      other parties to the action or proceeding.
    • Unless thls ls a collections case under rule 3.740 or a complex case, this cover sheet wJll be used for statlsticat purposes onl.y,                   „
    Irm Adopled ror hLindato ry lhe                                                                 Cn1. Rurea ol Cour1: rubo Y.30. 9 220.3.40D
    JudiaalCaunalorCardoFnia                •       CIVIL CASE COVEA SHEET                                           Cal.StandardaofJudicialAdminisln
     CM+OtolRov.July 1.20071                                                                                                                   WK'W.0
                          "                            .                                                                                    Yh~o~wDa




         : •~~
                                                                                                                                         CM-010
                                    INSTRUCTIONS ON HOW TO COMPLETE_ THE COVER SHEET
  To Pfafntiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
  complete and file, along with your first paper, the Civll Case Cover Sheet contained on page 1. This information will be used to compile
  statistics about the types and numbers of cases filed. You must compiete items 1 through 6 on the sheet. In item 1, you must check
  one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
  check the more specific one. If the case has multiple causes of action, check the box th'at best indicates the primary cause of action.
  To assist you in completing the sheet, examples of the cases that belong under each case type in item f are provided below. A cover
 sheet must be fPied oniy with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
 its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
 To Parties in Rule 3.740 Coltections Cases. A"collections case" under rule 3.740 Is defined as an action for recovery of money
 owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and aftorney's fees, arising from a transaction in
 which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
 damages, (2) punitive damages, (3) recovety of real property, (4) recovery of personal property, or (5) a prejudgment wriY of
 attachment. The identification of a case as a rule 3:740 collections case on this form means that it will be exempt from the general
 time -for -service requirements and. case management rules, unless a defendant files a responsive pleading. A ruie 3,740 collections
 case will be subJect to the requirements for service and obtaining a judgment in rule 3:740.
 To Parties in Complex Cases. In complex cases only, parties must also use the Civ11 Case Cover Sheef to designate whether the
 case is complex. If a plainti(f believes the-case is compiex under rule 3.400 of the Califomia Rules of Court, this must be indicated by
 completing the appropriate boxes in items 1 and 2. If a piaintiff designates a case as complex, the cover sheet must be served with the
 compiaint on all parties to the action. A defendant may fife and serve no later than the time of Its first appearance a joinder in the
 plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
 the case is complex,
                                                              CASE TYPES AND EXAMPLES
 Auto Tort                                          Contract                                          Provisionatly Compiex Civil Litigation (Cal.
      Auto (22)-Personal Injury/Propeny                 Breach of ConlractNVarraniy (06)              Rules of Court Rules 3.400-3.403)
            Damage/Wrongful Death                            Breach of Rental/Lease                        AntitrusUTrade Regutation (03)
      Uninsured Motorist (46) (ltthe                             Contract (not unlawlul detalner           Conslruction Defect (10)
             case involves an uninsured                              or wiongfu/ evictlon)                 Claims Involving Mass Tor1 (40)
             motorist claim subject to                       ConiraCVWarranty Breach-Seller                Securilies Litigation (28)
             arbitration,.check this item                        Plaintiff (not lraud or negligence)       EnvironmenfaVToxic Tort (30)
             instead ofAuto)                                Negligent Breach of Coniract/                  Insurance Coverage Claims
 Other PI/PD/WD (Personal In)ury/                                Warranty                                       (arising lrom provisionally complex
Property DamagelWrongful Death)                              Other Breach of ConlractRllarranty                 case type listed above) (41)
 Tort                                                  Collections (e.g.. money owed, open             Entorcement of Judgment
      Asbestos (04)                                         book accounts) (09)                            Enforcemenl of Judgmenl (20)
            Asbestos Property Damage                        Collection Case-Seller Plaint;ff                    Abstract of Judgment (Out of
            Asbestos Personal Injury/                       Olher Promissory Note/Collections                        County)
                  Wrongful Death                                 Case                                           Confession of Judgmenl (non-
      Producl Liability (not asbestos or               Insurance Coverage (nol provisionally                         domestic relations)
            toxicienvironmental) (24)                        complex) (18)                                     Sister State Judgment
      Medical Malpraclice (45)                              Auto Subrogation                                   Administrative Agency Award
           Medical Malpractice-                             Olher Coverage                                         (not unpaid laxes)
                  Physicians & Surgeons                Other Contract (37)                                     Petition/Cerlification of Eniry of
           Other Professional Health Care                   Contractuai Fraud                                      Judgment on Unpaid Taxes
                  Malpractice                               Other Contract Dispute                             Olher Enforcement of Judgment
                                                   Real Property                                                     Case
      Other PUPD;WD (23)
           Premises Liability (e.g., slip              Eminent Domainllnverse                          Miscellaneous Civll Complaint
                 and fail)                                  Condemnation (14)                              RICO (27)
           Inienlionall3odilylnjury/PD/WD_____________WrongfulEviction-(33)            —          —  -- OtherComplainl-(notspeci/ied---
 --- -- - —                                                                                                    above) (42)
                 (e.g.. assauli, vandalism)            Olher Real Properly (e.g., quiei title) (26)
           Intentional infliction of                                                                            Declaralory Aelie( Only
                                                            Writ of Possession of Real Properly                Injunctive Relief Only (non-
                 Emotional Distress                         Mongage Foreclosure                                      harassment)
           Negligent infliction of                          Ouiet T'dle
                 Emotional Distress                                                                            Mechanics    Lien
                                                            Olher Real Property (not eminent                   Other Commercial Complaini
           Other PI/PDNVD                                  domain, landlorditenant, or
                                                                                                                     Case (non-torUnon-complex)
Non-PI/PD/WD (Other) Tort                                   forecjoaure)
                                                                                                               Other CivJ Complaini
     Business TorUUnfair Business                  Unlawful Detainer                                                (non loa/non-comptex)
         Practice (07)                                 Commercial (31)
                                                                                                       Miacellaneous Givii Petitlon
     Civil Rights (e.g., discriminalion,               Residential (32)                                   Partnership and Corporate
          false arrest) (not civil                     Drugs (38) (it the case involves iliegal                r,;overnance (21)
           harassmenl) (08)                                 drugs, check this ilem; othenvise,            Other Petition (not specflled
      Defamation (e.g., slantler, iibep                     report as Commercial or Residential)               above) (43)
            (13)                                   Judicial Review                                             Civil Harassmenl
     Fraud (16)                                        As5ei Forfeiture (05)                                   Workplace Violence
     Inlellectual Property (19)                       Petilion Re' Arbitration Award (11)                     Elder/Dependent Adult
     Professional Negligence (25)                     Writ of Mandate (02)                                          Abuse
         Legal Malpraclice                                 Writ-Administrative Mandamus                       Election Contest
         Olher Professional Malpractice                    Writ-lviandamus on Limited Court                   Petition for Name Change
               (not medica/ or /egal)                          Case Matler                                    Petition for Relief From Late
      Other Non•PI/PD/WD Torl (35)                         Writ-Other Limited Court Case                            Ciaim
Empioyment                                                     Review                                         Oiher Civil Pelition
     Wrongfui Termmavon (36)                          Other Judicial Review (39)
     Other Employment (15)                                 Review of Health Officer Order
                                                           Nolice of Appeal-Labor
                                                               Commissioner Appeals
CM-0101Rev.Jufy1,20071                                                                                                                   Page2o12
                                                     CIVIL CASE COVEFt SHEET
                                THE SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                             IN AND FOR THE COUNTY OF MONO
                                                                                                               "' L
                                                                                                                 MAR t, i4 2019
                                                                                                       SUPERIOFi COURT F CALIFORNIA
   ROSEMARY GARCIA                                                                                           COUN        b
                                                      Plaintiff             CASE NO. CV190034 By'

            vs.
                                                                            NOTICE OF CASE MANAGEMENT
                                                                            CONEERENCE AND ORDER
   MAMMOTH HOSPITALITY MANAGEMENT,
                                                                            Judge Assigned for All Purposes:
                                                      Defendant
                                                                            MARK MAGIT

   TO ALL PARTiES AND TO THEIR ATTORNEYS OF RECORD:
   Notice is hereby that a Case Management Conference has been scheduled as follows:


   Date: 08/22/19                  Time: 9:30                  Location: MAMMOTB[ LAKES

                                                              OR®ERS
    l. You must:
           a. Serve all named defendants and file proofs of service on those defendants with the court within 60 days of the filing of
              the complaint (CRC 3.110); (unless served herewith by the court).
           b. Give notice of this conference to any party not included in this notice and file proof of service;
           c. Meet and eonfer, in person or by telephone, to consider each of the issues identified in CRC 3.724, no later than 30
              calendar days before the date set for the Case Management Conference;
           d. File and serve a completed Case Management Conference Statement (use of Judicial Council Form CM-1 10 is
              mandato at least 15 days before the Case Management Conference (CRC 3.725).

   2.   If you do not follow the orders above, you are hereby ordered to show cause why you should not be sanctioned under
        CRC 230. The hearing on the Order to Show Cause re: Sanctions will be set by the clerk's office if proof of service is not filed
        within 60 days of filing the complaint or at the same time as the Case Management Conference if the clerk's office fails to set th,
        Order to Show Cause Hearing. Sanetions may include monetary sanctions and any other sanction permitted by law, including
        striking pleadings_or dismissing-the.action. -- -                                                                   -      - -        -

   3.   You are further ordered to appear in person* (or through your attorney of record) at the Case Management Conference
        noticed above. You must be thoroughly familiar with the case and fully authorized to proceed.

   4.   The Case ManagementJudge will issue orders at the conclusion ofthe conference that should include:
            a. Refen-ing to ADR and setting an ADR completion date
            b. Dismissing or severing claims or parties
            c. Setting a trial date

   S    The Case Manaaement Jud2e will be the trial iudae in this case, unless chanRed by further order of the court.
        "Telephonic appearances at Case Management Conferences are available pursuant to Rule 3.670 of the Californfa Rules
        Court. However, telcphone appearances will not be allowed unless all requirements in Section l. above have been met.
        accompanying NOTICE REGARDING TELEPHONE APPEARANCES for more information.




form: NCMC 10/31/14
                       NOTICE OF CASE MANAGEMENT CONFERENCE AND ORDER


     I certify that the following is true and correct: I am the clerk of the above-named court and not a party to this c
     I served this Notice of Case Management Conference by placing copies in envelopes addressed as shown belo,
     then by sealing and placing them for collection, stamping or metering with prepaid postage, and mailing on tht
     stated below, in the United States mail at Mono County, Califomia, following standard court practices.




     JOSEPH R. MANNING
     20062 S.W. BIRCH ST, STE 200
     NEWPORT BEACH CA 92660



     Executed on: 03/07/19
                                                                                  41!~_
                                                                      HOLLY KENNEY, Deputy Clerk




Form: NCMC 1013 V14
                     NOTICE REGARDING TELEPHONIC APPEARANCES

   Pursuant to Rule 3.670 of the California Rules of Court (CRC), the following information is provided
   to explain how parties can appear by telephone in civil cases as defined in CRC 1.6, unlawful detainers
   and probate proceedings. "Parties" are any persons "appearing in an action." See CRC 1.6(15) for a
   detailed explanation of who are "parties."

       1. A party may appear by telephone for all case conferences, hearings and other proceedings as set
          forth in section (c) of CRC 3.670 unless a personal appearance is required by law pursuant to
          CRC 3.670 (c) or by the discretion of the court pursuant to CRC 3.670 (f) or (g).

       2. To appear, by telephone, a party must provide proper notice to the court and to all other parties
          at least two (2) days before the appearance as set forth in CRC 3.670(h).

       3. The court has designated the following private vendor to coordinate and provide telephonic
          appearances:

                                           COURTCALL, LLC
                                           6383 A.rizona Circle
                                           Los Angeles, CA 90045
                                           (888) 882-6878
                                           (888) 88-COURT

       4. CourtCall, LLC, shall charge parties its iisual and customary fees for coordinating and providing
          telephonic appearances.

       5. For questions regarding telephonic appearances, please call the Mono County Superior Court at
          760.924.5444 or email at mono.civil@monocourt.org.




NTACR 041018
                                    EXCERPT OF LOCAL RULES AND NOTICE

                                                         CI-IAPTER 6
                                                    COURT REPORTERS

         RULE 6.1           The court shall provide a court reporter in all matters statutorily required (felony
         criminal proceedings, juvenile proceedings, etc.). For Law and Motion calendars, the court may
         provide a court reporter if the court has sufficient funding. On or before August 31 of each year, the
         court will make a determination if the court has sufficient funding. The court will publicize that
         determination in accordance with California Rule of Court 2.956.
         (Effective July 1, 2001; amended effective date ofJuly 1, 2017)


         RULE 6.2        - In accordance with Gov: Code §68086 and California Rule of Court Rule 2.956, when
         a
         party requests a court reportei- and the reporter is not required by the foregoing rule or by statute to
         report the court proceeding, such party shall provide and pay for a certified court reporter approved by
         the court.
         (Effective July 1, 2001; amended effective date ofJuly 1, 2017)


         RULE 6.3           All civil proceedings where the court provides a reporter, including farnily law
         proceedings of less than one hour in duration will be reported without cost to any party. A fee for
         reporting services will be charged for all matters lasting more than one hour.
                                         _ _                            -   -   ------ - - -
- -      (Effective July 11- 2001)— --


         RULE 6.4           Any party requesting a transcript   in   any civil proceeding, including family law
         proceedings, shall order from and pay for such transcript directly with the court reporter.
         (Effective July 1, 2001)




      NTACR 041018
                     NOTICE REGARDING TELEPHONIC APPEARANCES

   Pursuant to Rule 3.670 of the California Rules of Court (CRC), the following information is provided
   to explain how parties can appear by telephone in civil cases as defined in CRC 1.6, unlawful detainers
   and probate proceedings. "Parties" are any persons "appearing in an action." See CRC 1.6(15) for a
   detailed explanation of who are "parties."

       A. A party may appear by telephone for all case conferences, hearings and other proceedings as set
          forth in section (c) of CRC 3.670 unless a personal appearance is required by law pursuant to
          CRC 3_670 (c) or by the discretion of the court pursuant to CRC 3.670 (f) or (g).

       2. To appear by telephone, a party must provide proper notice to the court and to al l other parties
          at least two (2) days before the appearance as set forth in CRC 3.670(h).

       3. The court has designated the folIowing private vendor to coordinate and provide telephonic
          appearances:

                                           COURTCALL,LLC
                                           6383 Arizona Circle
                                           Los Angeles, CA 90045
                                           (888)882-6878
                                           (888) 88-COURT

       4. CourtCall, LLC, shall charge parties its usual and customary fees for coordinating and providing
          telephonic appearances.

       5. For questions regarding telephonic appearances, please call the Mono County Superior Court at
          760.924.5444 or email at mono.civil@monocourt.org.




NTACR 041018
                              EXCERPT OF LOCAL RULES AND NOTICE

                                                   CHAPTER 6
                                              COURT REPORTERS

   RULE 6.1           The court shall provide a court reporter in all matters statutorily required (felony
   criminal proceedings, juvenile proeeedings, etc.). For Law and Motion calendars, the court may
   provide a court reporter if the court has sufficient funding. On or before August 31 of each year, the
   court will make a determination if the court has sufficient funding. The court wi11 publicize that
   determination in accordance with California Rule of Court 2.956.
   (Effective July 1, 2001; amended effective date ofJuly 1, 2017)


   RULE 6.2           In accordance with Gov. Code §68086 and California Rule of Court Rule 2.956, when
   a
   party requests a court reporter and the reporter is not required by the foregoing rule or by statute to
   report the court proceeding, such party shall provide and pay for a certified court reporter approved by
   the court.
   (EffectiveJuly 1, 2001; amended,effective date ofJuly 1, 2017)


   RULE 6.3           All civil proceedings where the court provides a reporter, including family law
   proceedings of less than one hour in duration will be reported without cost to any party. A fee for
   reporting services will be charged for all matters lasting more than one hour.
                                                                                 - -
  _(Effective July_ 1,_2001) - -


   RULE 6.4           Any party requesting a transcript in any civil proceeding, including family law
   proceedings, shall order from and pay for such transcript directly with the court reporter.
   (Effective July 1, 2001)




NTACR 041018
                                                                                              ,
                             THE SUPERIOR. COURT OF THE STATE OF CALIFORNI
                                        IN AND FOR THE COLJNTY OF MONO"
                                                                                                i L.~~
                                                                                              ~°fi

                                                                                                       4 20i9
     ROSEMARY GARCIA,                                             CASE NO.    CV 190Q~pF.p1OR COURT OF CAUFORNlfK.
                                                                                              GOUNTY
                                            Plaintifl'(s),                           Etir
                                                                  NOTICE OF FILING COMPLAINT '
               vs.



     NIAMMOTH HOSPITALITY MANAGF
     LLC,
                                        Defendant(s). I
 To Counsel for Plaintiff,
           You are hereby notifiied that the complaint in the above-entitled case .was filed on 03/04/19: The defendant
  in this matter must be served_and proof of service must be on file wi'th-the eourt within '60 days from the: date the
 complaint was filed unless an extension is procured from the court. Enclosed herewith is tliis court's Alternative .
 Dispute Resolution- Iriformation Package as required by 1aw commencing July 1, 2001.


                                                                   HECTOR GONZALEZ, JR., Clerk
 Dated:03/07/19'                                             ,     by

                                                  PROOF OF SERVICE

 I served the foregoing document, on the date and at the place stated below, by depositing a copy thereof, enclosed
 in a sealed envelope(s), first class postage prepaid,in-the_UnitedStates-mai1,-_addressed-to-each=party, or his/her
 attorney.as roiiows:
     JOSEPH R. MANNING
    '20062 S.W..BIRCH:ST, STE 200
     NEWPORT BEACH CA 92660

 At the time of:service, I was.at least 18 years of age, a'United States citizen employed by. the Mono Superior
 Court, and not a party, to the;action. My business address; is: P:O. Box:1037; Mammoth Lakes, 'CA 93546:

 I declare under.penalty of perjury that the foregoing is true and corre.ct, and:that this declaration was executed on
 03/07/19, at 1Vlainmoth Lakes, California.

                                                                   HOLLY"KENNEY; Deputy Clerk




T•orin: NFC 1013 U14
         COPY


                                                                     1
                 Joseph R.:Marming,, Jr.,Esq,. (State 84r'No,- 2233 8 1)'
                'Mithael J. ManningJ.~sq- (State Bat'No. 286,879)
                 Tristan -P. Jankows M,.8s4.,(StateBarNo,Z90301)
                                                                                         FILED
                 Craig C. C66, Esq.,(Sfate Bar No., 132895)                             'MAP t
                 OsmeO M. Tahet, Fsy. (Strite Bar.-Nc~. 272441)
                 MANNING LAW,APC                                                   $UPERIOR COURT OF CALJFORNJA
                 20062 W Birch Stfeet, Ste. 206                                          COUNTY OFMONO
                 Nevvport,5ea6h,QA 92660
                 Offlc6-(949)200-8755
                 Fox:(866)
                      r      843-8308
                 AI)APra~tj'ceGioop(p,manninglaW.bffjce.com
                Attomeyp for- PWntiff


                                          SUPERIOR COURT OF THE STATE-917 CALIFORNIA
                                               IN AND FOR, T14B COUNTY OFMONO

                  ROSEMARY CiARCIA, awindividual;
                                                                                                 O
                            'Plaintitfi                             tomfLAINT



                  MAMMOTH HOSPITALITY
                  MANAGEMENT, LLC,aDelaw4e,
          '16     lirijitid liibiffiy -compaby; and DOES I to.
                  soi inclusivei-

                              Ddefidants;




           22
                                                                                                  -
                       Plaintiff ROSEMARY GARCIA, an, iiidividual, ("PI'aiiltir), bripgs tWs actibn agaihst
      23 MAMMOT,l.I 14OSp-ITALITY MANAGEMENT, LLC, -a 'Delawam. limit,e,d liabilil ty pompan- y-
I AV 24 ("be1e. n dant") and'DOP-S I to,.50:
   <
   tj
    -25                                      IN-TRODUCTWN
         t 26          1            -tiff is rnobibt~.impaired and requires ihfonnati onab the accessibilitY-0-f
                                plain
2                                                                          dits reservations servilce, hicluding,
                hotels and.-fibiel rooms io inake reservadons.,t)cfendmtmAinUw-

    tr   z 28 but n6t lithited to th
                                  . aroftered to:the public on.its-website ftrefnaft6rthe 'VebsiW' Which shall


                                                             COMPLAINT
               refer to www:juniperspringsmammoth.com and any other website operated by, controlled by, or

               acting at the direction of Defendant directly, or through contractual, licensing, or other
               arrangements, for the purposes described herein), in such a way that it contains access barriers
               preventing Plaintiff, and other mobility-impaired individuals, from gaining fu11 and equal access to
               the reservations service offered by Defendant. Defendant's denial of full and equal access to its

               reservations service, and therefore its products and services offered thereby, is a violation of the

               rights of Plaintiff under the California Unruh Civil Rights Act, Califomia Civil Code § 51 et seq.,

               ("Unruh Act").

                      2.      The California Legislature provided a clear and statewide mandate for the elimination

               of discrimination against individuals with disabilities when it enacted the Unruh Civil Rights Act,
               Cal. Civ. Code § 51, et seg. Discrimination sought to be eliminated by the Unruh Civil Rights Act

               ("UCRA") includes barriers to full integration, independent living and equal opportunity for

               individuals with disabilities, which then necessarily includes barriers created by websites and other

               places ofpublic accommodation that are inaccessible.

                      3.      Each of Defendant's violations of Title IlI of Americans With Disabilities Act, 42
               U.S.C. §§ 12181, et seq., 28 CFR § 36.302(e)(1) et seq. ("ADA") is likewise a violation of the

               Unruh Act. Indeed, the Unruh Act provides that any violation of the ADA constitutes a violation of

       1ll the Unruh Act. Cal, Civ. Code § 51(f) (the ADA and UCRA are referred to herein collectively as

       19 1 "Disability Access Laws").
                      4.      For more than 28 years, the ADA and the Unruh Act have required that individuals
       211 I   with disabilities be provided full and equal aocess to the goods, services and facilities provided by

           I hotel owners and operators.
 =   2        5.      However, the hospitality industry has been slow to respond, or has failed to respond,
 k.o
   e
v~o 2 to the needs of disabled travelers. See e.g. Consent Decree in United States ofAmerica v. Hilton
Rca
  ~U
~~x2       Worldwide Inc., iVo. 101924 (entered November 29, 2010)(Resolving Complaint by the United
L ~ <
z~c2       States alleging in part that Hilton systemically, and across its various brands, "fails to provide
i a ca
<~ 2       individuals with disabilities the same opportunity to reserve accessible guestrooms using its on-line

 ~ r2
 ~         ... reservations systems" and "failed to provide accurate, reliable information about its accessible
 ~



                                                          COMPLAINT
                                                                  2
                                                                                                                       I
            I sleeping rooms and amenities throughout its reservations system" and that "individuals with

             disabilities are unable to reserve, on-line, accessible sleeping accommodations with either a tub or a
             roll-in shower"); Settlement Agreement United States ofAmerica and Mote16 Operating L.P., DJ#
            202-73-5(entered August 12, 2004 and extended January 19, 2006)(Resolving allegations the Motel

            6 online reservation system was inadequate and securing in part the agreement of Motel 6 that it

            would, for its internet reservation systems, "provide service to individuals who request accessible

            roonis that is equivalent to that provided to individuals who seek to reserve standard rooms.").
                           Eventually, in response to many complaints received by the Department of Justice,

            Civil Rights Division ("DOJ"), typically by individuals who reserved an accessible hotel toom only

            to discover upon arrival that the room they reserved is not accessible, the DOJ took action,.issuing
           I its Notice of Proposed Rulemaking, 73 FR 34508 (June 17, 2008)("NPRM").

                    7.     After a notice and comment period, with input primarily from individuals with

            disabilities, hotels, resort developers, travel agencies and organizations commenting on their behalf,
            the DOJ published Section 36.302(e) with detailed requirements for hotel reservations services. ln
            short, the DOJ required that hotels must make reasonable modifications to reservations policies,

            practices, or procedures when necessary to ensure that individuals with disabilities can make
            reservations for accessible guest rooms during the same hours and in the same manner as

            individuals who do not need accessible rooms and that they must identify and describe accessible

                    in the hotels and guest rooms offered through its reservations service in enough detail to
            reasonably permit individuals with disabilities to assess independently whether a given hotel or

        mi guest room meets his or her accessibility needs.   28 CFR § 36.302(e)(1)(i)-(ii)(emphasis added).

                           The Final Rule on Nondiscrimination on the Basis of Disability by Public
 ~ z        Accommodations, including the hotel reservations requirernents above, was published on September
 .o
 ~N2
  .. o,     15, 2010 in the Federal Register. While the Final Rule generally took immediate effect, the hotel
e c a
em=2        reservations component did not. The DOJ observed: "As with hotels, the Department believes that
c _ s
z~c2        within the 18-month transition period these reservations services should be able to modify their
a~caz
  < c
            systems to ensure that potential guests with disabilities who need accessible rooms can make
 ~
 ~   z2     ~eservations during the same hours and in the same manner as those who do not need accessible
 ~



                                                       COMP)<,AIIVT
                                                              3
               rooms." Accordingly, to accommodate the needs of industry, the hotel reservations requirements of
               28 CFR § 36.302(e)(1) did not become effective until after an 18-month transition period, or until
               March 15, 2012. 28 CFR § 36.302(e)(3).
                      9.      The ADA's hotel reservations requirenients were six years old on March 15, 2018.
               Yet, the problem the DOJ sought to address through its reservations regulations is as bad as ever. So

              bad, that in 2017 the private start-up company AbiliTrek launched. AbiliTrek describes its mission
              as follows:

                      "AbiliTrek, like many other companies, began as an innovative idea; AbiliTrek is geared
                      toward bettering the travel experience for people with disabilities. Currently, the travel
                      industry lacks the information needed for travelers with disabilities. This makes
                      traveling a daunting and eghausting task for many in the disability community.
                      AbiliTrek was created as a fundamental resource for any traveler with a disability.
                      AbiliTrek's goal is to counteract the current state of the travel industry and make
                      traveling with a disability a fulfilling experience" AbiliTrek Updates posted December 31,
                      2017. https://abilitrek.com/wrappini)- up-2Ul 7-our-end-of-year-review-packagc/. (Emphasis
                      added).
                      10.    Defendant is part of the problem addressed by the hotel reservations provisions of the
              ADA and private firms like AbiliTrek.
                     11.     As a result of Defendanf's violations of law, and to correct them, Plaintiff seeks

              statutory damages where available, declaratory relief and injunctive relief establishing that

              Defendant has engaged in violations of the ADA and the Unruh Act and requiring Defendant to

              comply with the Unruh Act by providing individuals with disabilities the ability to independently

              make-reservations for accessible guest rooms-in the sarrie mariner as individuals who do not need
              accessible rooms including the identification and description of the accessible features in the

              Defendant's hotel and the guest rooms offered through Defendant's service sufficient to ensure that
 0 2          individuals with disabilities receive the information they need to benefit from the services offered by
 .o
a     2       Defendant.
a c d
  ?U                                            JURISDICTION AND VENUE
qms2
  c u
z~a2                 12.     This Court has subject matter jurisdiction over this action. This Court has personal
T ~   ~
E L   C       jurisdiction over Defendant because it conducted and continues to conduct substantial business and
          2
 ~ w
 ~
 ~o   z 2 Plaintiff's claims arose in the State of Califomia and Defendant's offending website is available
 e


                                                          COMPLAINT
                                                                 4
              I throughout California. The access barriers described in this Complaint were experienced by Plaintiff
              I on her computer when she attempted to conduct a business transaetion witb Defendant and was then

              ( denied equal access to the reservations service offered through Defendant's Website.
                       13.      Venue is proper in this Court because Defendant conducts substantial business in this
              I County. Venue is also proper because a substantial portion of the conduct complained of herein
              I occurred in this District.

                                                                PAR'TIES
                       14.      Plaintiff ROSEMARY GARCIA is a Santa Clara County, California resident.

              ' Plaintiff is substantially limited in performing one or more major life activities, including but not

              limited to: walking, standing, ambulating, sitting, and grasping objects. As a result of these

              disabilities, when needed Plaintiff relies upon mobility devices to arnbulate. Prior to instituting this

              action, Plaintiff suffered from a"qualified disability" under the Americans with Disabilities Act

          ®i ("ADA"), 42 U.S.C. § 12102(2) and the regulations implementing the ADA set forth at 28 C.F.R. §§
              36.10I et seq..
                      15.       As a result of Plaintiff's disability she requires an accessible room to utilize the

              goods, services and facilities provided by Defendant.

                      16.       Plaintiff is a tester in this litigation and a consumer who wishes to access Defendant's
              good and services. Plaintiff is being deterred from patronizing the Defendant's hotel on particular
              occasions, but intends to return to the Website for the dual purpose of availing herself of the goods

              and services-offered to-the public and- to dinsure thafDefendant ceases evading its responsibilities

         ®ll under federal and state law.
         El           17.       Plaintiff is informed and believes, and upon such information and belief alleges, that
 ~ 2
 =            Defendant is a Delaware limited liability company with its Juniper Springs Resort (the "Subject
 Lj ~
  F ~D
         2    Property" and/or the "Hotel") located in Mammoth Lakes, California. Defendant's hotel location

 ~x z2        constitutes a place of public accommodation. Defendant's location provides to the public important
-~ a ~.
 z ~ m2       goods and/or services. Defendant also provides to the public the Website. The Website provides
 ~~a
         2    access to the array of services, including descriptions of its hotel, rooms and services, the ability to

 ~       2    make room reservations, and many other benefits related to these facilities and services. The hotel
 ~



                                                             COMPLAINT
                                                                    5
      location is a public accommodation within the definiiion of Title III of the ADA, 42 U.S.C. §
      12181(7) and is likewise a"business establishment" within the meaning of the Unruh Act. The
      Website is a service, privilege, and advantage of Defendant's hotel locations and services. The
      Website is a service that is by and integrated with this location.

                                                FACTUAL ALLEGATIONS
               18.       As part of its operations, Defendant provides the public access to reservations
      services, including but not limited to the ability to make reservations online at the Website.
               19.       Within the applicable limitations period, on or about February 12, 2019, Plaintiff

      visited the Website, to view the accessible features in the hotel and guest rooms of the Defendant's

      hotel.

               20.        Plaintiff desired to visit a hotel in the Mono County area, which she planned to visit

      on March 8, 2019 through March 9, 2019. As a result of her disabilities, Plaintiff required
      information about the features of the accessible rooms and the hotel to independently make a

      reservation. The information required by Plaintiff was unavailable so Plaintiff could not make a
      reservation for an accessible room or suite using the Website in the same manner as individuals who

      do not need accessible rooms.

               21.       Plaintiff was unable to independently identify the material accessible features of the
      hotel and guest rooms of the Subject Property owned and operated by Defendant. The description of
      the accessible rooms and features of the Subject Property is substantially limited to the following
      vague; arribiguous,—cursory and inadequate (for Plaintiffls purposes) information;
211                  a. On the homepage of www.juniperspringsmammoth.com, there is a general

                        description of the Hotel's location and features. There is a statement that reads;

                        "Please call to discuss specific ADA room availability"; Accessible rooms cannot be

                        ideenitfied or reserved in the same manner as other rooms.

                     b. There is a link labeled "Accommodations" which offers photos, a description, and a
                        "Book Now" link for each of the Hotei's six room options; however, none of the
                        information provided relates to accessibility as required by Disability Access Laws.
                 c. There is a link labeled "Information" which offers information regarding amenities,


                                                     COIMPLAINT
                                                            6
                                the Hotel, and the property; however, none of the information provided relates to
                                accessibility as required by Disability Access Laws.

                            d. Remaining links from the homepage do not contain information regarding
                                accessibility as required by Disability Access Laws.
                            e. When attempting to make a reservation, Plaintiff was unable to book a room because

                                she was unable to find any information or room option pertaining to accessibility as
                                required by Disability Access Laws.
                            f. The Website, including the reservations aspect, does not indicate with any degree of

                               detail whether the Subject Property offers accessible features, including but not

                               limited to parking and/or accessible pathways to the accessible ent7ance(s), or

                               accessible pathways to resort amenities.
                          g. 7'he Website does not permit reservation of accessible rooms in the same manner as

                               other rooms including the identification of accessible features of rooms and of the
                               Subject Property in enough detail to reasonably permit Plaintiff to assess

                               independently whether a given hotel or guest room meets their accessibility needs.

                    22.        An investigation performed on Plaintiff's behalf confirmed the allegations made by

             Plaintiff above.

                    23.        On information and belief, Plaintiff also alleges Defendant currently has no policy to
             ensure that:
                -   -- a.—Accessible guest-rooms are-held for use by individuals with disabilities until all other
         2                     guest rooms of that type have been rented and the accessiblc room requested is the
         2                    only remaining room of that type;
 0 2
 ~                        b. Accessible guest rooms or specific types of guest rooms may be reserved on request
 Lr ~p
         2                    and ensuring that the guest rooms requested are blocked and removed from all
~o<
;?u
a~=2                          reservations systems;
  x ~
O
zFm2                      c. The specific accessible guest room reserved through its reservations service is held
     02                       for the reserving customer, regardless of whether a specific room is held in response
 ~
 ~   z2                       to reservations made by others; and
 a



                                                           COMPLAINT
                                                                  7
                            d. The Subjeet Property provides the statutorily required minimum number of accessible
                               rooms and accessible room types and that the accessible rooms available, if any, are
                               distributed among the types ofrooms available at the Subject Property so as to
                               provide equal access to the Subject Property by persons with disabilities.
                      24.       Plaintiff has been, and in the absence of an injunction will continue to be, injured by

              Defendant's policy and practice of failing to make reasonable modifications to its reservations
              policies practices and procedures applicable to its reservations service offered online on the Website

              so as to allow individuals with disabilities the ability to make reservations for accessible guest rooms

              in the same manner as individuals who do not need accessible rooms including the identification and

              description of the accessible features in the Defendant's hotel and the guest rooms sufficient to

              ensure that individuals with disabilities receive the information they need to benefit from the
        12{ I services offered by Defendant.

                     25.      Given the obvious and blatant violation alleged hereinabove, Plaintiff alleges, on
              information and belief, that there are other violations of 28 CFR § 36.302(e), the ADA and the
        15 Unruh Act, that relate to Plaintiff's disabilities. Plaintiff will amend the complaint, to provide
        16 proper notice regarding the seope of this lawsuit, after discovery. However, Defendant is hereby on
        17 notice that PlaintifP seeks to have all barriers related to their disabilities remedied. See Doran v. 7-
        18 11, 524 F.3d 1034 (9a' Cir. 2008).
        19                                         FIRST CAUSE OP ACTION
        2

        21                         seq. (lniunctive Relief and Datnases on Behalf of Plaintif
        221                                        (By Plaintiff Against All Defendants)
 ^ 23                26.      Plaintiff re-alleges and :incorporates by reference all paragraphs alleged above and
 L4 ID
u~N2
a :a          each and every other paragraph in this Complaint necessary or helpful to state this cause of action as
~ c Q
  >
3  ` though fully set forth herein.
S a`2

        2            27.      California Civi1 Code § 51 et seq. guarantees equal access for people with disabilities
~Q
T ~ a
    ~
~ <u32 to the accommodations, advantages, faeilities, privileges, and services of all business establishments
   ~ z2
   ~    of any kind whatsoever. Defendant is systematically violating the UCRA, Civil Code § 51 et seq.
  ~~

                                                                                                                           i
                                                           COMPLAINT                                                      't
                                                               8
                           28.       The Unruh Act guarantees, inter alia, that persons with disabilities are entitled to full
                  I and equal.accommodations, advantages, facilities, privileges, or services in all business

                  I establishments of every kind whatsoever within the jurisdiction of the state of California. Cal. Civ.
                  I Code § 51(b).

                           29.      Defendant through the Subject Property provides lodging to the general public in
                   California is a business establishment within the jurisdiction of the state of California, and as such is

                   obligated to comply with the provisions of the Unruh Act, California Civil Code §§ 51, et seq.
                           30.      The Unruh Act provides, inter alia, that a violation of the ADA, 42 U.S:C. §§ 12101,
                   et seq., also constitutes a violation of the Unruh Act. Cal: Civ. Code § 51(f).

                          31.       Defendant's discriminatory conduct alleged herein includes, inter alia, the violation

                  I of the rights of persons with disabilities set forth in Title III of the ADA and therefore also violates

                  the Unruh Act. Cal. Civ. Code § 51(f).
                          32.       The actions of Defendant were and are in violation of the Unruh Act, California Civil

                  Code §§ 51, et seq. Plaintiff is aware of Defendant's unlawful actions, and this knowledge of

                  discrimination has deterred Plaintiff from attempting to access and use Defendant's reservations

                  service and hotel on several occasions. Therefore, Plaintiff is entitled to injunctive relief remedying
                  the discrimination pursuant to California Civil Code § 52. Unless the Court enjoins Defendant from
                  continuing to engage in these unlawful praetices, Plaintiff will continue to suffer irreparable harm.

                          33.       Plaintiff is also entitled to statutory minimum damages pursuant to Califomia Civil
                                                                                       - --- — -- -- -
                  Code.-§ 52 for-each-and-every-offense iri violation of the Unruh Act. Cal. Civ. Code § 52(a), and so

              ®i Plaintiff requests relief as set forth below.
                                                       SECOND CAUSE OF ACT10N
     ^ 2                                         (Declaratory Relief on Behalf of Plaintiff)
              2           34.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged above and
     ?U
~ms2              each and every other paragraph in this Complaint necessary or helpful to state this cause of action as
~_ 4 2
7_       y~       though fully set forth herein.
~ s a2                    35.     An actual controversy has arisen and now exists between the parties in that Plaintiff
     ~ r2         ;;ontends, and is informed and believes that Defendant denies, that by failing to provide a
     a


                                                                                                                                 ®
                                                                 COMPLAINT
                                                                        9
           reservations service through the Website that allows persons with mobility impairments to

           independently identify accessible features of Defendant's hoteI and rooms and to independently
           reserve accessible rooms in the hotel Defendant fails to comply with applicable laws, including but

           not limited to '1'itle Ill of the Americans with Disabilities Act,.42 U.S.C. §§ 12101, et seq. and
           California's Unruh Act, California Civil Code §§ 51-52.
                   36.      An actual controversy has arisen and now exists between the parties in that Piaintiff
           contends, and is informed and believes that Defendant denies, that by failing to comply in all
           respects with 28 CFR § 36.302(e)(1) et seq. Defendant fails to comply with applicable laws,

           including but not limited to Title IIl of the Americans with Disabilities Act, 42 U.S.C. §§ ]2101, et

          seq. and California's Unruh Act, California Civil Code §§ 51-52.

                   37.     A judicial declaration is necessary and appropriate at this time in orderthat each of
           the parties may know their respective rights and duties and act accordingly and so Plaintiff requests

          I relief as set forth below.
                                                           I'RAYER
                   WHEREFORE; I'laintiff prays for judgment against Defendant, as follows:

                   1.      A preliminary and permanent injunetion enjoining Defendant from further violations
          of the Unruh Act, Civil Code § 51 e1 seg. requiring Defendant to take the steps necessary to ensure
          that Defendant's maintain and implement policies and procedures:

                               a. Allow persons with mobility impairments to independently identify accessible
                                  - features-of Defendant's-hotel; - -

                               b. Allow persons with mobility impairments to independently reserve accessible
                                   rooms in the hotel;
 v 2                           c. Hold reserved accessible rooms for use by persons with mobility impairments;
  w~
                               d. BIock and remove reserved accessible rooms from all reservations systems;
<~a
3 m'--2                        e. Guarantee that the specific accessible guest room reserved is held for that
~ a Q
G3
zFm2                               reserving customer, regardless of whether a specific room is held in response
zQ a a
L ~ °2                             to reservations made by others; and
  ~ z2
 ~~                            f. Guarantee the Subject Property includes at least the minimum statutorily


                                                         CO1VI1'LAINT
                                                              10
                               required number of accessible rooms and accessible room types and that those
                               rooms are distributed throughout the Subject Property in compliance with
                               applicable laws.
                           g. lf any of the preceding conditions are not implemented within 120 days of

                              service of the Summons and Complaint, Defendant shalI cease accepting any

                              and all reservations via the Website that are processed in an unlawful and
                              discriminatory manner, including those that violate 28 CFR § 36.302 (e), until
                              Defendant can show that its reservations service has been brought into

                              compliance with applicable laws.

               Note: Plaintiff is not invoking section 55 of the California Civil Code and is not seeking
       injunctive relief under the Disable Persons Act;

              2.      A declaration that since March 15, 2012, Defendant discriminated against persons
       with mobility impairments by failing to ensure that Defendant's reservations service offered through

       the Website allowed persons with mobility impairments to independently identify accessible features

       of Defendant's hotel and rooms and independently reserve accessible rooms in the hotel, and that

       Defendant did not comply with the requirements of 28 CFR § 36.302(e)(1) et seq. in violation of Title
       III of the ADA, 42 U.S.C. §§ 12181, et seq., 28 CFR § 36.302(e)(1) et seq., and California's Unruh
       Act, California Civil Code §§ 51-52.;

              3.      Statutory damages pursuant to California Civil Code § 52(a), for each and every
                                                                      -- -- - - - - -- - -
       violation of law.
21I1          4.      For attorneys' fees and expenses pursuant to all applicable laws including, without

       limitation, Civil Code § 52(a);

              5.      An order awarding Plaintiffs post judgment interest; and

              6.      For such other and further relief as this Court deems just and proper.




                                                  COMPI.AINT
                                                         ll
                                                DEMAND FOR JURY TR1AL
                   Plaintiff hereby respectfully requests a trial by jury on all appropriate issues raised in this

             Complaint.


             Dated: March 1, 2019                 MANNING LAW, APC


                                                  By:                                       ~
                                                        Joseph       anning r.,
                                                        Michael J. 'Manning, Esq.
                                                        Tristan P. Jankowski, E'scj.
                                                        Craig G. Cot6, Es.q.
                                                        Osman M. Taher, Esq.
                                                        Attorneys for Plaintiff




----__2111


    0
    N




                                                        COMPLATNT
                                                            12
                     Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
                     Michael J. Manning, Esq. (State Bar No. 286879)
                     Tristan P. Jankowski, Esq. (State Bar No. 290301)
                     Craig G. C6t6, Esq. (State Bar No. 132885)
                     Osman M. Taher, Esq. (State Bar No. 272441)
                     MANNING LAW, APC
                     20062 SW Birch St., Ste 200
                     Newport Beach, CA 92660
                     Office: (949) 200-8755
                     Fax: (866) 843-8308
                     ADAPracticeGroup@manninglawoffice.com

                     Attomeys for Plaintiff



                                             SUPERIOR COURT OF THE STATE OF CALIFORNIA
                1
                                                  IN AND FOR THE COUNTY OF MONO
               I1
                                                                    Case No.: CIV 190034
               1      ROSEMARY GARCIA, an individual;

                13              Plaintiff,                          NOTICE OF INSPECTION OF REAL
                                                                    PROPERTY
               1      vs.

                                                                    [CRC 3.1200, et seq.; CCP 1005(b)]
               15
                      MAMMOTH HOSPITALITY
                ]     MANAGEMENT, LLC, a Delaware
                      limited liability company; aiid DOES 1 to
               1      50, inclusive,

               18                Defendants.

               1

               2
----- —
               2



          ~                 PROPOUNDING PARTY: PLAINTIFF, ROSEMARY GARCIA
          ~
          ~ 2
          .o
          W~
              lm2
                            RESPONDING PARTY: DEFENDANT, MAMIVIOTH HOSPITALITY MANAGEMENT,
     z~¢
       u                    LLC, a Delaware limited liability company
     <m 2
     ~ a .
     e                      SET NUMBER: ONE To: All Parties and Their Attorneys of Record:
               2

               2

          r- "L 2           PLEASE TAKE NOTICE THAT, pursuant to California Code of Civil Procedure Sections
          ~
          Q




                                              NOTICE OF INSPECTION OF REAL PROPERTY
                                                                     1
    2031.010, et seq., Plaiiitiff ROSEMARY GARCIA ("Plaintiff '), and his attorneys and expert(s) will

    conduct an inspection of the real property placed at issue by the operative Complaint in this action as
    a Public Place of Accommodation. This inspection shall extend to all areas of the real property that

    constitute. a Public Place of Accommodation. Plaintiff reserves the right to inspect areas of the

    property open to the public at any time sueh areas are open to the public and witliout further notice.

    Doran v. 7-11, 524 F.3d 1034 (9t' Cir. 2008). As to those areas of the real property that coiistitute a
    Public Place ofAccommodation, which are not readily accessible (e.g., rooms designated as
    accessible by Defendant), Plaintiff, by and through undersigned counsel hereby requests the

    Defendant permit entry upon land on July 18, 2019, at 11:00 a.m., to inspect.
1

1

]   Dated: March 18, 2019                 MANNING LAW, APC

1
                                          By:
1                                               Jo e h R. Mannin J 5sq.
                                                MiViael J. Manning, Esq.
1                                               Tristan P. Jankowski, Esq.
                                                Craig G. Cote, Esq.
1
                                                Osman M. Taher, Esq.
1                                               Attorneys for Plaintiff

1

1



2




                           NOTICE OF INSPECTION OF REAL PROPERTY
                                                       2
